Citation Nr: 0215196	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  04-01 03689A	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $768.27.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel











INTRODUCTION

The veteran had active service from October 1989 to August 
1994.

This appeal arises from a June 2000 Muskogee, Oklahoma, 
Regional Office (RO) decision by the Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of an overpayment of Chapter 30 
education benefits in the amount of $768.27.


FINDINGS OF FACT

1.  An overpayment of $768.27 was created when the veteran 
received Chapter 30 education benefits for January and 
February 2000 when he was already receiving Chapter 31 
education benefits for the same period. 

2.  No fraud, misrepresentation or bad faith on the part of 
the appellant has been evidenced regarding the $768.27 
overpayment.

3.  The veteran was not at fault in the creation of the 
$768.27 overpayment.  

4.  It would cause the veteran undue hardship to require 
repayment of the $768.27 overpayment. 


CONCLUSION OF LAW

The recovery of the overpayment of education benefits would 
be against equity and good conscience and, therefore, 
recovery is waived. 38 U.S.C.A. § 5302(a) (West 1991); 38 
C.F.R. §§ 1.963(a), 1.965(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was first awarded Chapter 30 education benefits 
under the Montgomery GI bill in August 1994.  Nothing in the 
award letter discusses the prohibition about receiving 
Chapter 30 and Chapter 31 benefits simultaneously.  The 
claims folder shows that the veteran received Chapter 30 
benefits at various times between 1994 and 2000.

A January 1995 letter in the veteran's vocational 
rehabilitation folder shows that the RO received the 
veteran's Chapter 31 vocational rehabilitation application.  

The veteran's vocational rehabilitation folder shows that the 
veteran received vocational rehabilitation benefits at 
different times between 1998 and 2000.  

A February 1998 document entitled "Guidelines for Vocational 
Rehabilitation Participant" lists the veteran's 
responsibilities but does not make mention of the prohibition 
of receiving Chapter 30 and Chapter 31 benefits at the same 
time.  

A January 2000 VA form certifies that the veteran was 
enrolled at the Mesa Community College beginning January 2000 
and ending May 2000.  

In a February 2000 VA internal e-mail, it was noted that the 
veteran had been receiving Chapter 30 education benefits 
while he was being paid Chapter 31 education benefits, 
causing an overpayment of $760.27.  It was noted that the 
Chapter 30 award was stopped January 18, 2000.  It was 
requested that the debt be added to the veteran's Chapter 31 
record.  

In a March 2000 VA internal e-mail, it was noted that the 
veteran had completed his Chapter 31 training and employment 
assistance benefits so that they could not add the Chapter 31 
overpayment at the current time.  

In a June 2000 statement, the veteran requested waiver of his 
educational assistance debt of $768.27.  He wrote that he had 
been on vocational rehabilitation since 1998, and recently 
finished in March 2000.  He wrote that he had not been 
informed by his VA counselor that he could not participate in 
both programs at the same time.  He stated that he recognized 
the error, and did not refute the fact that he received the 
money.  He indicated that it was used to register into a 
community college.  

He indicated that he did not have the money to repay the 
debt, and was living paycheck to paycheck.  He wrote that his 
9 year old daughter had her appendix removed in January, and 
that he was just now receiving the bills for that.  HE wrote 
that his company did not pay him his full paycheck on the 
15th of May, and he had just been informed that they would 
not be able to pay him his May 30th check until the 10th of 
June, if at all.  

In the veteran's June 2000 Financial Status Report (FSR), he 
wrote that he had worked as a manager for the Clinical Health 
Institute, and received $3100 total monthly net income.  He 
listed monthly expenses of $3255.  He listed total assets of 
$13,500, including $2000 cash in the bank, and $9000 for one 
car, and $2500 for another car.  He listed $1460 in monthly 
installment contracts and monthly debts.  He indicated that 
he was married and had three children.  

In the veteran's August 2000 notice of disagreement, he 
stated that he did not profit by the Chapter 31 check.  He 
stated that by the time he was made aware of the prohibition 
(of receiving Chapter 30 and Chapter 31 benefits 
simultaneously), it was too late to withdraw from his college 
classes and receive a refund.  He alleged that his vocational 
rehabilitation counselor never informed him that drawing two 
Chapter payments was unlawful.  He stated that if he had been 
aware of the law, he would have capitulated, and that if he 
had received a refund from the community college, he would 
have sent it back.  He wrote that he did not have the $768.27 
to send in.  

In the veteran's April 2001 substantive appeal, the veteran 
indicated that he had never disputed the validity of the 
Chapter 30 payment.  He contended that he was not informed of 
the conflict in receiving two types of payments by his 
vocational rehabilitation counselor.  He stated that his 
first appeal was based on financial hardship and his 
inability to repay.  He stated that he was unemployed and 
unable to repay the money.  


Analysis

The Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA) does not apply to 
waiver of indebtedness claims discussed in chapter 53 of 
title 38 of the U.S. Code.  Barger v. Principi, 16 Vet.App. 
132, 138-139 (2002).  

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not be 
found at fault in its creation, but merely indicates that the 
acts which led to its creation do not meet the high degree of 
impropriety as to constitute fraud, misrepresentation or bad 
faith.  See 38 C.F.R. § 1.965(b) (2001).  

In June 2000, the Committee denied the veteran's request for 
a waiver of $768.27 in Chapter 30 benefits.  It determined 
that the veteran was paid $768.27 in Chapter 30 benefits for 
January and February 2000 while drawing Chapter 31 benefits 
for that same period.  To dispose of this matter on appeal, 
it must be determined whether the recovery of the overpayment 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. § 
5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a); 1.965(a) 
(2001).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2001).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended; and whether there was 
a change in position to one's detriment, so that reliance on 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965 (2001). 

With regard to the elements of "equity and good 
conscience", the first and second criteria are the degree of 
fault of the debtor and a balancing of fault between the 
debtor and VA.  The veteran contends that he was not aware of 
the prohibition against receiving Chapter 30 and 31 benefits 
at the same time.  Indeed, the claims folder and the 
veteran's vocational rehabilitation folder do not show that 
the veteran was notified about this prohibition.  The 
Committee decision and the statement of the case do not cite 
to the actual prohibition either.  For these reasons, it is 
determined that the veteran does not bear fault in the 
creation of the $768.27 overpayment. 

Having assessed the various levels of fault, the Board turns 
to the appellant's ability to repay the debt.  The regulatory 
standard for hardship is "whether collection would deprive 
debtor or family of basic necessities."  38 C.F.R. § 1.965 
(a)(3).  Expenses not necessary to the health and well-being 
of the appellant are considered to be discretionary, and thus 
available to repay debts, including those to the government.  

In the veteran's June 2000 FSR, he described receiving $3100 
monthly net income, and listed monthly expenses of $3255.  He 
indicated that he was paying $260 a month for health 
insurance, that he was married with three children, and that 
one of his children had recently had her appendix taken out, 
and that he was receiving the bills for the operation.  In a 
June 2000 statement, the veteran indicated that he was living 
paycheck to paycheck and that his company had told him that 
they might not be able to pay him.  In the veteran's April 
2001 substantive appeal, he indicated that he had become 
unemployed.  Even when the veteran was working, his financial 
status was not great.  Now that he is not working, it is 
determined that having to pay the overpayment of $768.27 
would cause undue financial hardship for the veteran.  

As to the other aspects of equity and good conscience, it can 
be argued that there would be unjust enrichment in this case 
if the appellant did not repay the debt, inasmuch as he 
received benefits to which he was not entitled.  However, it 
can also be argued that recovery of the debt (even in 
reasonable monthly installments) would defeat the purpose for 
which the benefits were intended, in the sense that the 
benefits were intended to help the veteran with his 
educational goals, and the money was spent on tuition at a 
college.  The appellant has not claimed to have relinquished 
a valuable right or to have changed his position by reason of 
having relied on the erroneous benefits.  No other factors 
which would preclude recovery of the overpayment as against 
equity and good conscience have been put forth.

In weighing all of the elements of equity and good 
conscience, the lack of fault of the veteran and the 
financial hardship that would be caused by recoupment of the 
debt weigh very heavily in the veteran's favor.  Accordingly, 
it is determined that recovery of the $768.27 would be 
against equity and good conscience.  Therefore, waiver of 
recovery of the overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
Chapter 30 education benefits in the amount of $768.27 is 
granted.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

